Judgment affirmed, without costs of this appeal to either party, on the authority of Mason v. Town of Andes (261 App. Div. 354, affd. 287 N. Y. 616), Countryman v. State of New York (251 App. Div. 509, affd. and certified question as to liability answered in the affirmative 277 N. Y. 586) and Huston v. County of Chenango (253 App. Div. 56, affd. 278 N. Y. 646). All concur, except Love, J., who dissents and votes for reversal and for dismissal of the claim. (The judgment is for claimant in a negligence action.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Kimball, JJ. [191 Misc. 248.]